Please accept our sincere
congratulations, Sir, on the occasion of your election to
preside over the fifty-third session, as well as our wishes
for success in realizing the goals and principles of the
United Nations.
We welcome all the efforts of the Secretary-General,
Mr. Kofi Annan, for the benefit of the Organization and
its Member States, and sincerely wish him further success
on his way, which is strewn not with roses alone.
With appropriate respect and great appreciation for
the activities of the President of the General Assembly at
its fifty-second session, Mr. Hennadiy Udovenko of
Ukraine, we wish him important achievements in his
activities as a Member of Parliament in his native
country.
Today, on the very threshold of the third
millennium, it becomes clear for the majority of Member
States that the time has come to take comprehensive
measures for everyone to turn the determination of the
peoples of the United Nations, declared in its Charter,
into reality “to save succeeding generations from the
scourge of war ... to practice tolerance and live together
in peace with one another as good neighbours”. In fact,
that was the ultimate goal behind all the diverse activities
of the United Nations in the years after its Charter came
into force in 1945.
The world goes through non-stop change. Today the
global environment in which Member States cooperate to
achieve the goals of the Charter is different from that of
half a century ago. United Nations activities should reflect
more adequately those sweeping changes of the second
half of the twentieth century, many of which shattered the
world.
The Government of the Republic of Belarus has
been persistent and consistent in its efforts to promote
peace, friendship, good-neighbourly relations and
mutually beneficial cooperation. This policy is enshrined
in the Constitution of the Republic of Belarus, chapter 18
of which, in particular, declares:
“In its foreign policy the Republic of Belarus
proceeds from the principles of the equality of
States, non-use of force or the threat to use force,
inviolability of frontiers, peaceful settlement of
disputes, non-interference in internal affairs of States
and other universally acknowledged principles and
standards of international law.
“The Republic of Belarus pledges itself to
make its territory a neutral, nuclear-weapon-free
State.”
30


Thus the Constitution of the Republic of Belarus is
consistent with all our obligations under the United Nations
Charter and other instruments of international law to which
Belarus is a party.
The United Nations is to define far-reaching goals and
guidelines for international cooperation into the twenty-first
century. Everybody wants to be better off, to have the
opportunity to work and live in peace and freedom. There
is a need for the United Nations to elaborate an effective
legislative, economic, social and political framework to give
humankind an opportunity to realize these legitimate
aspirations in an environment much more favourable than
the one we have had in the century that draws to its close.
Most global problems are persistent, hard to resolve
and resist old approaches. We should seek new solutions
and reach agreements to do away with the problems in
unconventional, innovative ways. I believe that the
proposed reform of the United Nations will give us a good
opportunity to achieve this. Our attitude to the reform was
defined in the letter of the President of the Republic of
Belarus, His Excellency Mr. Alyaksandr Lukashenka, to the
Secretary-General. We must ensure that reforming the
activities of the United Nations does not disrupt the
attainment of its goals and the implementation of its
principles or derogate the interests of Member States and
regional groups. Reforms should not mean disorganization.
Reforms should mean the synergy of the best United
Nations achievements in all areas of its activities, which
have been developed for more than half a century. We
believe in the ability of the Secretary-General and his staff
to lead our Organization exactly in the required direction.
On its part, the Republic of Belarus will do its utmost
to contribute in all ways possible to the enhancement of the
efficiency of the United Nations and its specialized
agencies, and will seek generally acceptable agreements on
all the issues of the global agenda. Strengthening the United
Nations system and reforming the Security Council on the
basis of just and balanced representation of the regional
groups would be most instrumental in this respect. Together
with other East European States, in particular members of
the Commonwealth of Independent States (CIS), Belarus
has been an active initial proponent of the demand to
allocate an additional non-permanent seat to that group
in the expanded Security Council.
People all over the world and the international
community as a whole can no longer tolerate the killing of
human beings in inter-State and intra-State armed conflicts.
During the years after the Second World War thousands
upon thousands, if not millions of people, have been
killed. Nevertheless, hostilities continue in different
regions of the globe. Conflicts in Africa, the Middle East
and the Balkans stay unresolved; still unsettled are
situations in Cyprus and other regions. In these
tremendously difficult circumstances the United Nations
is continuing to fulfil its responsibility with dignity. Yet
there is ample room for further improvement.
We consider that the principles of the peaceful
settlement of disputes and non-interference in internal
affairs should be strictly observed while bringing about
reconciliation in regional and domestic conflicts. Any
enforcement measures should only be applied following
the adoption of a Security Council resolution.
Accordingly, the use of force by individual States or
regional organizations at their own discretion should not
be permissible. One of the objectives stipulated in the
United Nations Charter, in the preamble, is “to ensure, by
the acceptance of principles and the institution of
methods, that armed force shall not be used, save in the
common interest”.
It is difficult for the Government and people of the
Republic of Belarus to comprehend why in certain
quarters the idea of a military attack on the sovereign
State of Yugoslavia is being publicly discussed just
because the latter decided to solve its domestic problems,
though really complicated, in its own way and would not
rubber-stamp recipes enforced from outside. It is also
time that Yugoslavia?s full membership of the United
Nations be resumed. The mere threat of the use of force
could seriously disrupt peace and stability in Europe,
revive old fears and animosities and generate more
distrust.
The very serious problems that humanity faces today
can be solved by reason and joint actions, rather than by
force. Paradoxically, despite the ever growing industrial
and economic output in the world, the number of people
living below the poverty line is not diminishing. More
and more people are becoming refugees or displaced
persons. Humanism, justice, fairness and respect for
human rights have not become universal. Terrorism,
organized crime and illegal drug trafficking have not been
overcome, and even tend to grow. We share the
Secretary-General?s view that the forces of globalization
“pose extraordinary opportunities, as well as enormous
challenges”. (A/53/1, para. 229) The recent financial
crisis in many parts of the world is one of the latest and
clearest manifestations of that.
31


Ecological interdependence has not yet become a
matter of common awareness, as evidenced, in particular,
by the attitude to efforts to mitigate the after-effects of the
Chernobyl disaster. Belarus, which absorbed 70 per cent of
all the radioactive Chernobyl fallout, spends one fifth of its
budget annually to eliminate the consequences of the
Chernobyl catastrophe. We are grateful for all international
assistance, particularly in the rehabilitation of children. At
the same time, the United Nations has prepared the inter-
agency programme of international assistance to areas
affected by the Chernobyl disaster, in order to revive
international interaction for Chernobyl programmes and
make it more purposeful and effective. Furthermore, the
United Nations Office for the Coordination of Humanitarian
Affairs has organized two international special donor
meetings to raise funds for the implementation of this
programme, estimated at $74 million. Yet the results of
those meetings appear modest so far and demonstrate a
disappointing deficit of international solidarity with the
affected countries in solving their problems.
Given the global dimensions and implications of the
disaster, I would like to take this opportunity to again call
on the donor countries, international organizations and non-
governmental organizations to consider every possibility of
their participation in financing the implementation of the
programme.
It is common knowledge that Belarus took an
unprecedented step in post-world-war history by voluntarily
and unconditionally renouncing the nuclear arsenal in its
possession. Ukraine and Kazakhstan undertook similar
measures, but at a later stage. These initiatives received
unanimous high international appreciation, as confirmed by
relevant United Nations resolutions, and were also endorsed
by North Atlantic Treaty Organization (NATO) member
States, which explicitly welcomed the step. The latter
specifically voiced, through NATO?s Secretary-General, its
support of the goal shared by Belarus to “establish a
common security system that would meet the interests of all
States”. At first, it seemed that there was a will to legally
consolidate a newly emerging international security system
and to promote disarmament, non-proliferation and the non-
use of nuclear weapons. Those aspirations, however, have
yet to be realized.
According to the United Nations Disarmament
Commission, nuclear-weapon-free zones at present cover
more than half of the Earth?s surface, with an aggregate
membership of 144 countries. Yet there is still resistance to
the creation of new nuclear-weapon-free zones, in the
southern hemisphere as well as the northern hemisphere.
Therefore, the Belarus initiative of retaining a nuclear-
weapon-free status quo in Central and Eastern Europe is
also stalled. The emergence of new nuclear-capable
countries also affected the situation with regard to the
existing nuclear-weapon-free zones, whose members have
yet to win the acknowledgement of their nuclear-weapon-
free status by the nuclear States. Moreover, there are no
guarantees that other “threshold” States will not express
in the future their intention to join the “nuclear club”. We
urge those Member States which have not yet done so to
accede to the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) and the Comprehensive Nuclear-Test-Ban
Treaty (CTBT). We would also welcome progress in the
respective activities of the Conference on Disarmament
and the United Nations Disarmament Commission.
In view of the above, a more constructive approach
to the issue of disarmament and arms limitation, inter
alia, in the nuclear field, is called for. The reduction of
nuclear stockpiles currently under way in the United
States and Russia is to be complemented by similar
efforts by other holders of nuclear weapons, so as to
jointly facilitate the complete disbanding of nuclear and
other means of mass destruction. It is the ultimate
objective. To attain it, a number of specific prerequisites
must be created.
I would like to refer in particular to the statement of
the NATO ministerial meeting on 10 December 1996,
confirmed by the NATO heads of State or Government in
the Founding Act on Mutual Relations, Cooperation and
Security between the North Atlantic Treaty Organization
and the Russian Federation of 27 May 1997, which
maintains that “the NATO States have no intention, plan
or reason to deploy nuclear weapons on the territory of
the new members.” We believe that that statement by
NATO deserves approval by a General Assembly
resolution.
I should also mention the 1996 Stockholm
Declaration of the Organization for Security and
Cooperation in Europe (OSCE) Parliamentary Assembly,
which contains a reference to the decision of the 1995
NPT Review and Extension Conference that “the
establishment of additional nuclear-weapon-free zones by
the time of the Review Conference in the year 2000
would be welcome.” (NPT/Conf.1995/32, Part I, Decision
2, para. 6)
With due regard to that, we cannot accept the
argument that it is premature to discuss and implement
the initiative to create a nuclear-weapon-free space in
32


Central and Eastern Europe at this juncture, and that it
might only be addressed in the distant future. Inspired by
new partnerships, we cannot possibly let the existing de
facto nuclear-weapon-free status of Central and Eastern
Europe evaporate. We are convinced that the establishment
of a nuclear-weapon-free space in Europe would
constructively contribute to the shaping of a new European
security architecture aspired to by all the OSCE Member
States.
The fiftieth anniversary of the Universal Declaration
of Human Rights is widely celebrated this year throughout
the world. The provisions of the Declaration and other
international instruments on human rights, to which Belarus
is a dutiful party, are reflected in the Constitution and other
legislation of my country and are strictly implemented at
the State level, proceeding from the indivisibility and
interdependency of civil rights and obligations.
Much has been done in Belarus to highlight the United
Nations efforts to promote and protect human rights. The
Universal Declaration of Human Rights was reprinted and
widely circulated. The National Assembly held
parliamentary hearings devoted to human rights. It should
be noted here that the hearings were broadcast live on
Belorussian radio in their entirety. Other undertakings are
envisaged, including preparations to introduce the institution
of Ombudsman in Belarus. All these efforts are aimed, to
cite the United Nations Charter, at promoting “social
progress and better standards of life in larger freedom”. The
representatives of Belarus will give a detailed account of
these matters during the discussion of relevant issues on the
agenda.
At the same time, we share the position of other
Member States that there is an ever pressing need to
observe the United Nations Charter and declarations based
thereon concerning non-interference in the internal affairs
of States and the protection of their independence and
sovereignty. The same is true of the principles of
international law referring to friendly relations and
cooperation between States.
I would like to pay special tribute to the positive
experience Belarus has gained in cooperating with United
Nations bodies. We greatly appreciate the role and
importance of the United Nations Development Programme
(UNDP) in our country regarding human resources
development, strengthening the potential of State
management, restructuring industries and creating civil
society.
We hope for a broadening of the United Nations
programme activities related to solving the problems
faced by the Republic of Belarus and other countries with
economies in transition.
Our people live in a non-violent environment and
work very hard to overcome current economic difficulties
and achieve substantial output in the State-owned and
private sectors. In that context, in 1997 gross domestic
product increased by 10 per cent and industrial output by
17 per cent, and the production of consumer goods also
rose. This all came about as a result of the efforts made
by the Belorussian people, as well as through the
promotion of subregional integration and cooperation with
other countries.
Belarus, like other CIS States, is painstakingly
striving to overcome the tremendous difficulties that
emerged in the country after the breakup of the Soviet
Union. Now that we are in a period of transition, my
country would be justified in expecting encouragement,
solidarity and support from the international community.
We would appreciate such support from all countries and
from every people of the world.
The Republic of Belarus is committed to the
conscientious fulfilment of all its international obligations
under the United Nations Charter in their integrity, and
we wish success to the family of nations in this work.



